PER CURIAM
Defendant appeals from the judgment on his conviction for unauthorized use of a motor vehicle. He raises a number of assignments of error, only one of which has merit. A portion of a security release questionnaire bearing defendant’s purported signature was admitted into evidence over his objection. Under the rule in State v. Lockwood, 43 Or App 639, 603 P2d 1231 (1980), that ruling was erroneous. However, as was also true in Hartfield, the error was not such as to require reversal in the light of the other evidence.
Affirmed.